 

Exhibit 10.3

May 21, 2019

Larry Smith

By Hand

 

Re:Separation Agreement

Dear Larry:

This letter sets forth the substance of the separation agreement (the
“Agreement”) that Vical Incorporated (the “Vical” or “Company”) is offering to
you.

1.Separation Date.  Your employment termination date will be May 21, 2019 (the
“Employment Separation Date”).  On the Employment Separation Date, the Company
will pay you all accrued salary, and all accrued and unused vacation earned
through the Employment Separation Date, subject to standard payroll deductions
and withholdings.  You are entitled to these payments regardless of whether or
not you sign this Agreement.

2.Severance Benefits.  If you timely sign this Agreement, allow the release set
forth herein to become effective, and comply with your continuing legal and
contractual obligations to the Company, then the Company will provide you with
the following severance benefits:

(a)Cash Severance Benefit.  The Company will make a lump-sum cash severance
payment to you in an amount equal to the sum of the following:

(i)$312,100, which equals twelve (12) months of your base salary as in effect on
the Employment Separation Date; plus

(ii)$70,000, which equals the annual bonus you received in the twelve (12) month
period preceding the Employment Separation Date.

This amount, less deductions and withholdings, will be paid to you within sixty
(60) days following the Employment Separation Date.

 

(b)Consulting.  The Company will engage you as a consultant under the terms of
the Consulting Agreement attached hereto as Exhibit B.

(c)COBRA Severance Benefit.  The Company will pay, on your behalf, on a monthly
basis, the total amount of premiums required to continue your coverage under the
Company’s health, dental and vision insurance plans pursuant to COBRA from the
Employment Separation Date until the earliest of (i) the end of the twelve
(12)-month period following the Employment Separation Date, (ii) the expiration
of your eligibility for such coverage pursuant to COBRA, and (iii) the date you
become eligible to enroll for coverage under a health, dental, or

--------------------------------------------------------------------------------

vision insurance plan of a subsequent employer (the “COBRA Payment Period”),
provided that you elect to continue such coverage pursuant to COBRA within the
time period prescribed under COBRA. Such COBRA premium payments will be
inclusive of premiums for your eligible dependents for such health, dental, or
vision plan coverage as in effect immediately prior to the Employment Separation
Date, provided that such dependents continue to be eligible for such coverage
during the COBRA Payment Period. You will be required to notify the Company
immediately if you become eligible to enroll for coverage under a health,
dental, or vision insurance plan of a subsequent employer during the COBRA
Payment Period.

(d)Accelerated Vesting.   The Company will accelerate the vesting of your equity
awards such that you will be deemed vested in those shares that would have
vested in the one (1) year period following the Employment Separation Date had
your employment not ended.  

You acknowledge and agree that upon receipt of the severance benefits set forth
in this Section 2, the Company will have satisfied in full any and all
obligations to provide you with severance benefits, including (without
limitation) the obligations set forth in your Severance Agreement dated January
23, 2015 (the “Severance Agreement”), and further acknowledge and agree that you
will not be entitled to and will not receive any further severance benefits from
the Company except as provided in Section 3 below.  

 

3.Change of Control Severance Benefits.  In the event that (a) a Change of
Control (as defined in the Severance Agreement) occurs while you are serving as
a consultant to the Company pursuant to the Consulting Agreement, (b) you remain
in full compliance with all legal and contractual obligations to the Company,
and (c) you sign the Supplemental Release attached hereto as Exhibit C within
ten (10) days after the closing of the Change of Control and allow it to become
effective, then the Company will provide you with the following additional
severance benefits:

(a)Change of Control Payment.  You will be entitled to receive a cash payment
equal to $156,050, which equals six (6) months of your base salary in effect on
your Employment Separation Date.  This amount, less standard payroll deductions
and holdings, shall be paid to you in a lump sum within sixty (60) days
following the Supplemental Release Effective Date (as defined in the
Supplemental Release).

(b)Change of Control Equity Vesting.  The Company will accelerate the vesting of
your equity awards such that all shares subject to your equity awards will be
deemed vested and exercisable.  

4.No Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits from the Company, with the exception of any vested right
you may have under the express terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account).  

5.Expense Reimbursements.  You agree that, within ten (10) days after the
Employment Separation Date, you will submit your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Employment Separation

--------------------------------------------------------------------------------

Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.

6.Return of Company Property.  By signing below, you represent and warrant that
you have returned to the Company all Company documents (and all copies thereof)
and other Company property in your possession or control, except any Company
property that you need to retain in order to provide consulting services to the
Company.  You further represent that you have made a diligent search to locate
any such documents, property and information.  In addition, if you have used any
personally owned computer, server, or e-mail system to receive, store, review,
prepare or transmit any confidential or proprietary data, materials or
information of the Company, then within five (5) business days after the
Employment Separation Date, if requested by the Company, you must provide the
Company with a computer-useable copy of such information and then permanently
delete and expunge such confidential or proprietary information from those
systems without retaining any reproductions (in whole or in part); and you agree
to provide the Company access to your system, as requested, to verify that the
necessary copying and deletion is done.  Your timely compliance with the
provisions of this paragraph is a precondition to your receipt of the severance
benefits provided hereunder.

7.Proprietary Information Obligations.  You acknowledge your continuing
obligations under your Proprietary Information and Inventions Agreement, a copy
of which is attached hereto as Exhibit A.

8.Nondisparagement.  You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.  In addition, nothing in this provision or this
Agreement is intended to prohibit or restrain you in any manner from making
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.

9.No Voluntary Adverse Action. You agree that you will not voluntarily (except
in response to legal compulsion ) assist any person in bringing or pursuing any
proposed or pending litigation, arbitration, administrative claim or other
formal proceeding against the Company, its parent or subsidiary entities,
affiliates, officers, directors, employees or agents.

10.No Admissions.  You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

11.Release of Claims.

(a)General Release.  In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities,  and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released

--------------------------------------------------------------------------------

Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).  

(b)Scope of Release.  The Released Claims include, but are not limited
to:  (i) all claims arising out of or in any way related to your employment with
the Company, or the termination of that employment; (ii) all claims related to
your compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).  

(c)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA and that the consideration
given for this waiver is in addition to anything of value to which you are
already entitled.  You further acknowledge that you have been advised, as
required by the ADEA, that:  (i) your waiver does not apply to any rights or
claims that may arise after the date that you sign this Agreement; (ii) you
should consult with an attorney prior to signing this Agreement (although you
may choose voluntarily not to do so); (iii) you have forty-five (45) days to
consider this Agreement (although you may choose voluntarily to sign it
earlier); (iv) you have seven (7) days following the date you sign this
Agreement to revoke your acceptance of this Agreement (by providing written
notice of your revocation to the Company’s CEO); and (v) this Agreement will not
be effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it (the “Effective Date”).  You further
acknowledge that the Company has provided you with the ADEA Disclosure
information (under Title 29 U.S.C. Section 626(f)(1)(H)), attached as Exhibit D
to this Agreement.

(d)Section 1542 Waiver.  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.  In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:  “A general release does not extend to claims that the creditor or
releasing party does not know or suspect to exist in his or her favor at the
time of executing the release and that, if known by him or her, would have
materially affected his or her settlement with the debtor or released
party.”  You hereby expressly waive and relinquish all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to your release of any unknown or unsuspected claims herein.

(e)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for

--------------------------------------------------------------------------------

indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party or under applicable law; (ii) any
rights which are not waivable as a matter of law; and (iii) any claims for
breach of this Agreement.  You hereby represent and warrant that, other than the
Excluded Claims, you are not aware of any claims you have or might have against
any of the Released Parties that are not included in the Released Claims.  You
understand that nothing in this Agreement limits your ability to file a charge
or complaint with the Equal Employment Opportunity Commission, the Department of
Labor, the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).  You
further understand this Agreement does not limit your ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company.  While this
Agreement does not limit your right to receive an award for information provided
to the Securities and Exchange Commission, you understand and agree that, to
maximum extent permitted by law, you are otherwise waiving any and all rights
you may have to individual relief based on any claims that you have released and
any rights you have waived by signing this Agreement.

12.Representations.  You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.  

13.General.  This Agreement, including Exhibits A, B, and C, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties.  This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

If this Agreement is acceptable to you, please sign below and return the
original to me within forty-five (45) days.  The Company’s offer contained in
this Agreement will automatically lapse and expire if we do not receive the
fully-signed Agreement from you within this time period.




--------------------------------------------------------------------------------

Sincerely,

Vical Incorporated

By:     /s/  Vijay B. Samant

Vijay B. Samant

President and Chief Executive Officer

 

 

Exhibit A – Proprietary Information and Inventions Agreement

Exhibit B – Consulting Agreement

Exhibit C – Supplemental Release

Exhibit D – ADEA Disclosure

 

 

Accepted and Agreed:

     /s/  Larry Smith

Larry Smith

 

 

 

 




--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

 

 




--------------------------------------------------------------------------------

 

EXHIBIT B

CONSULTING AGREEMENT

 

 

This Consulting Agreement (the “Agreement”), effective as of May 21, 2019 (the
“Effective Date”), is entered into between VICAL INCORPORATED (“Vical”), a
Delaware Corporation, having a place of business at 10390 Pacific Center Court,
San Diego, CA  92121-4340, and LARRY SMITH (the “Consultant”), an individual
having a principal address of 12757 Larchmont Street, Poway, CA, 92064.

 

WHEREAS, Vical hereby engages the Consultant as an independent contractor and
not as an employee of Vical, to perform the services (the “Services”) described
in Attachment 1, on the terms and subject to the conditions of this
Agreement.  The Consultant hereby accepts such engagement.  The specific details
of the Services set forth in Attachment 1 may change over the term of this
Agreement and any changes will be specified in writing by Vical and made a part
of this Agreement upon acceptance by the Consultant.

 

WHEREAS, Consultant understands that Vical possesses and will continue to
possess information that has been created, discovered or developed, or has
otherwise become known to Vical, including without limitation information
created, discovered, developed or made known by Consultant (and within the scope
of this Agreement) or to Consultant during the period of or arising out of the
Consultant’s retention as a consultant by Vical, and/or in which property rights
have been assigned or otherwise conveyed to Vical, which information has
commercial value in the business in which Vical is engaged.  All of the
aforementioned information is hereinafter called “Proprietary Information”.  By
way of illustration, but not limitation, Proprietary Information includes trade
secrets, processes, formulae, data and know-how, improvement, inventions,
techniques, marketing plans, strategies, forecasts and customer lists.

 

NOW, THEREFORE, In consideration of the foregoing, and of the mutual covenants,
terms and conditions hereinafter expressed, the parties agree as follows:

 

1.

All Proprietary Information shall be the sole property of Vical and its assigns,
and Vical and its assigns shall be the sole owner of all patents and other
rights in connection therewith.  At all times during Consultant's retention by
Vical and at all times after termination of such retention Consultant hereby
agrees to keep in confidence and trust all Proprietary Information, and will not
use or disclose any Proprietary Information or anything relating to it without
the written consent of Vical, except as may be necessary in the ordinary course
of performing duties as a consultant of Vical.

 

2.

All documents, data, records, apparatus, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to Consultant by
Vical or produced by the Consultant or others shall be and remain the sole
property of Vical and shall be returned promptly to Vical as and when requested
by Vical.  Should Vical not so request, Consultant shall return and deliver all
such property upon termination of this Agreement by the Consultant or by Vical
for any reason and Consultant shall not take any such property or any
reproduction of such property upon such termination.

 

3.

Consultant agrees that Vical is the owner of the Proprietary Information it is
disclosing and that Consultant will not disclose any such Proprietary
Information to third parties, and Consultant agrees not to use any of such
Proprietary Information at any time except for the purposes of performing the
services specified herein; provided, however, Consultant shall have no liability
to Vical with respect to

--------------------------------------------------------------------------------

use or disclosure to others not party to this Agreement, of such Proprietary
Information as Consultant can establish by written documentation to:

 

 

(a)

have been publicly known prior to disclosure by Vical of such Proprietary
Information to Consultant;

 

 

(b)

have become publicly known, without fault on the part of Consultant, subsequent
to disclosure by Vical of such Proprietary Information to Consultant;

 

 

(c)

have been otherwise known by Consultant prior to communication by Vical to
Consultant of such Proprietary Information as evidenced by written records;

 

 

(d)

have been received by Consultant at any time from a source other than Vical
lawfully having possession of such Proprietary Information;

 

 

(e)

have been independently developed by Consultant without access to such
Proprietary Information, as evidenced by written records; or

 

 

(f)

be required by applicable law to be disclosed to a governmental authority or
regulatory agency; provided, however, that to the extent permitted by applicable
law, Consultant shall use its best efforts to obtain the agreement of such
governmental authority to maintain the confidentiality of any such Proprietary
Information.

 

 

4.

The Consultant’s obligation to hold Proprietary Information in confidence shall
remain in effect for a period of five (5) years from the receipt of the
Proprietary Information; provided, however, that such obligations with respect
to trade secrets included in the Proprietary Information and identified and
maintained as trade secrets by Vical will continue for so long as such trade
secrets retain their legal status as trade secrets.

 

5.

Upon the request of Vical, Consultant agrees to promptly return or destroy, at
Vical’s reasonable expense, all tangible items, and all copies thereof, relating
to Vical’s Proprietary Information, including all written material, photographs,
models, compounds, compositions and any other items or information made
available or supplied by Vical to Consultant (collectively referred to as
(“Materials”).  Furthermore, upon the request of Vical, Consultant shall also
certify in writing the return or destruction of such Material.

 

6.

Consultant agrees that for a period of one year following termination of this
Agreement the Consultant will not solicit or in any manner encourage employees
of Vical to leave its employ.

 

7.

Consultant will promptly disclose to Vical, or any persons designated by it, all
improvements, inventions, formulae, processes, methods, techniques, ideas,
concepts, know-how, discoveries, developments innovations and data, whether or
not patentable, made or conceived or reduced to practice or learned by the
Consultant, either alone or jointly with others, during the term of this
Agreement which (a) result from tasks assigned to Consultant by Vical, (b) are
funded by Vical, or (c) result from use of premises owned, leased or contracted
for by Vical (all said improvements, inventions, formulae, processes, methods,
techniques, ideas, concepts, know-how, discoveries, developments, innovations
and

 

--------------------------------------------------------------------------------

data shall be collectively hereinafter called “Inventions”).  Such disclosure
shall continue for one year after termination of this Agreement with respect to
anything that would be an Invention if made, conceived, reduced to practice or
learned during the term hereof.

 

8.

Consultant agrees that all Inventions shall be the sole property of Vical and
its assigns, and Vical and its assigns shall be the sole owner of all patents
and other rights in connection therewith.  Consultant hereby assigns to Vical
any and all right title and interest in or to any and all Inventions conceived
or made by Consultant, whether alone or with others, during the term of this
Agreement which either (a) involve or are reasonably related to the business of
Vical or to Vical’s actual or demonstrably anticipated research or development;
or (b) incorporate or are based on, in whole or in part, any of the Proprietary
Information.  Consultant agrees to provide all assistance reasonably requested
by Vical in the preservation of its interests in the Inventions, such as by
executing documents, testifying, etc., such assistance to be provided at Vical’s
expense but without any additional compensation.  Consultant shall at the
expense of Vical, assist Vical or its nominees to obtain patents for such
Inventions in any countries throughout the world.  Such Inventions shall be the
property of Vical or its nominees, whether patented or not.  Consultant shall
and does, without charge to Vical, assign to Vical all right, title, and
interest in and to such Inventions, including in patents and patent applications
and reissues thereof.  Such assignment shall include the right to sue for
infringement.  Consultant agrees to execute, acknowledge, and deliver any
instruments confirming the complete ownership by Vical of such inventions.  Such
assignments shall include the right to sue for infringement.

 

9.

Consultant agrees that any work prepared for Vical which is eligible for
copyright protection in the United States or elsewhere shall be a work made for
hire.  If any such work is deemed for any reason not to be a work made for hire,
Consultant shall assign all right, title and interest in the copyright in such
work, and all extensions and renewals thereof, to Vical, and agree to provide
all assistance reasonably requested by Vical in the establishment, preservation
and enforcement of its copyrights in such work, such assistance to be provided
at Vical’s expense but without any additional compensation.  Consultant agrees
to waive all moral rights relating to the work developed or produced, including
without limitation any and all rights of identification of authorship and any
and all rights of approval, restriction or limitation on use or subsequent
modifications.

 

10.

Consultant represents that the performance of all the terms of this Agreement
does not and will not breach any agreement, including confidentiality
agreements, between Consultant and any third party.

 

11.

The term Vical as used herein shall include any subsidiary or affiliate of Vical
Incorporated.

 

12.

This Agreement shall be binding upon the Consultant, the Consultants heirs,
executors, assigns and administrators and shall inure to the benefit of Vical,
its successors and assigns.

 

13.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

14.

In no event shall Vical be liable for any special, consequential or incidental
damages arising out of or relating to this Agreement, or any claim, demand,
action or other proceeding relating to this Agreement.

 

 

--------------------------------------------------------------------------------

15.

Either party shall have the right to terminate this Agreement at any time with
thirty (30) days written notice to the other party.  Termination of this
Agreement shall not relieve the parties of any obligation accruing to such
termination, and the provisions of Paragraphs 1-6 shall survive the termination
of this Agreement.

 

16.

Consultant shall not assign or transfer this Agreement or any of its rights or
obligations under this Agreement (in whole or in part), whether voluntary, by
operation of law or otherwise, without the prior written consent of Vical.  Any
purported assignment or transfer in violation of this Paragraph 16 shall be
void.

 

17.

Vical and Consultant shall be independent contractors, and the relationship
between the two parties shall not constitute a partnership, joint venture or
agency.  Neither party shall have the authority to make any statement,
representation or commitment of any kind, or to take any action, which shall be
binding on the other party, without the prior written consent of the other
party.

 

 

ACCEPTED AND AGREED TO:

 

VICAL INCORPORATEDLARRY SMITH

 

By:

/s/  Vijay B. Samant

 

By:

/s/  Larry Smith

Name:

Vijay B. Samant

 

Name:

Larry Smith

Title:

President and Chief Executive Officer

 

Title:

Consultant




 

--------------------------------------------------------------------------------

ATTACHMENT 1

 

 

Services:

Consultant will be reasonable available to answer questions and assist Vical
with the strategic transactions process, provided, however, that such assistance
will not exceed five (5) hours per week to be performed at mutually agreeable
times.

 

Deliverables:

Deliverables will be defined by Vical.

 

Expenses:

All expenses including travel will be reimbursed upon submission of itemized
invoice and audit by a Vical representative.  Air travel must be authorized in
advance by Vical, and booked at lowest coach fare.  Hotel accommodations shall
be reasonable and moderate, and any cancellation or “no show” fees arising from
the acts of the consultant shall be borne solely by the consultant.  Rental cars
shall be economy cars.  Personal auto mileage shall be reimbursed at the current
federal rate for a non-government automobile.  Requests for reimbursement of
expenses greater than $25 must be accompanied by a receipt.  Meal and incidental
expenses shall be limited to the rates provided on the US GSA Domestic Per Diem
Rates website and do not require receipts
http://www.gsa.gov/portal/content/104877. Travel hours shall not be reimbursed
for more than 8 hours per day.

 

Expenses shall be invoiced within 30 days of service rendered.  Approval of
invoices shall be contingent upon receipt of deliverables, as defined above, and
audited and approved by an authorized Vical representative.  Invoices will be
responded to within 30 days of receipts, and paid within 30 days of approval.

 

Consideration:

The Severance Benefits described in Section 2 of the Separation Agreement dated
May 21, 2019 are contingent upon your cooperation for the Consulting Term.

 

Equity:

Any equity awards granted to Consultant while Consultant was an employee of
Vical will continue to vest during the term of this Consulting Agreement, and
Consultant’s transition from an employee to a Consultant under this Agreement
will not be deemed to be a break in continuous service for purposes of such
equity awards.

 

Consulting Term:

From the Effective Date until the earlier of a Change of Control (as defined in
that certain Severance Agreement dated January 23, 2015 between you and Vical)
and September 30, 2019 (the “Consulting Period Termination Date”).  Either party
shall have the right to terminate this Agreement at any time with thirty (30)
days written notice to the other party.




 

--------------------------------------------------------------------------------

EXHIBIT C

 

SUPPLEMENTAL RELEASE

 

 

 

In exchange for the severance benefits to be provided to me by Vical
Incorporated (the “Company”) pursuant to the Separation Agreement between the
Company and me (the “Separation Agreement”), I hereby provide the following
Supplemental Release.

In exchange for the consideration to which I would not otherwise be entitled, I
hereby generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent or subsidiary entities, insurers, affiliates and assigns from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions prior to or on
the date I sign this Supplemental Release.  

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my consulting engagement by the Company or the
termination of that engagement; (2) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options or
any other ownership interests in the Company; (3) all claims for breach of
contract, wrongful termination or breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (the
“ADEA”) (as amended), or the California Fair Employment and Housing Act (as
amended).  

Notwithstanding the foregoing, I am not hereby releasing the Company from any of
the following claims: (a) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party, the charter, bylaws, or operating agreements of the Company, or under
applicable law; (b) any rights that cannot be waived as a matter of law; or (c)
any claims arising from the breach of this Supplemental Release.  In addition,
nothing in this Supplemental Release prevents me from filing, cooperating with,
or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding.  

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA.  I also acknowledge that the consideration
given for this waiver is in addition to anything of value to which I was already
entitled.  I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) this waiver does not apply to any rights or
claims that arise after the date I sign this Supplemental Release; (b) I should
consult with an attorney prior to signing this Supplemental Release; (c) I have
had twenty-one (21) days to consider this Supplemental Release; (d) I have seven
(7) days following the date I sign this Supplemental Release to revoke (in a
written revocation sent to the Company’s Chief Executive Officer); and (e) this
Supplemental Release will not be effective until the date upon which the
revocation period has expired, which will be the eighth day after I sign this
Supplemental Release (the “Supplemental Release Effective Date”).  

 

--------------------------------------------------------------------------------

In granting the release herein, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code:  “A general release does not extend to claims that the
creditor or releasing party does not know or suspect to exist in his or her
favor at the time of executing the release and that, if known by him or her,
would have materially affected his or her settlement with the debtor or released
party.”  I hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Supplemental Release.

I hereby represent that to date: (i) I have been paid all compensation owed and
have been paid for all hours worked; (ii) I have received all the leave and
leave benefits and protections for which I am eligible pursuant to the federal
Family and Medical Leave Act, the California Family Rights Act, or otherwise;
and (iii) I have not suffered any on-the-job injury for which I have not already
filed a workers’ compensation claim.

 

By:   /s/  Larry Smith

Larry Smith

 

Date:

 




 

--------------------------------------------------------------------------------

EXHIBIT D

 

ADEA DISCLOSURE

 

 

 

 